10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:15-cr-0010%-AWI-SKO Document 316 Filed 1f/O2/18 Page 1 of 7

KEKER, VAN NEST & PETERS LLP
BRIAN L. FERRALL - # 160847

bferrall@keker.com ; Bt,
NICHOLAS D. MARAIS - # 277846 Minas Cros Sha é

nmarais@keker.com
633 Battery Street Noy 02 2018
San Francisco, CA 94111-1809
Telephone: 415 391 5400 KU
Facsimile: 415 397 7188 cAStEEN OfsT

WN

 

   
  

TRICT COURT
CTOF GALIFORNIA

Attorneys for Non-Party
Investigative Studios, Inc.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
FRESNO DIVISION

UNITED STATES OF AMERICA, Case No. 15-CR-00104-AWI-SKO

Plaintiff, NON-PARTY INVESTIGATIVE
STUDIOS, INC.’S NOTICE OF MOTION
V. AND MOTION FOR ACCESS TO AUDIO
RECORDINGS PLAYED AT TRIAL
KEITH FOSTER,
Date: December 3, 2018
Defendant. Time: 1:30 p.m.

Dept.: 2

Judge: Hon. Anthony W. Ishii

 

Date Filed: April 9, 2015

 

Filed:By Fax

 

 

 

NON-PARTY INVESTIGATIVE STUDIOS, INC.°S MOTION FOR ACCESS TO TRIAL AUDIO
Case No. 15-CR-00104-AWI-SKO
1306757

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:15-cr-00104:AWI-SKO Document 316 Filed 1/02/18 Page 2 of 7

NOTICE OF MOTION AND MOTION
TO ALL PARTIES AND THEIR COUNSEL OF RECORD IN THIS ACTION:

PLEASE TAKE NOTICE that on December 3, 2018 at 1:30 p.m., or as soon thereafter as
the matter may be heard, in Courtroom 2, 8th Floor, of the United States District Court for the
Eastern District of California, 2500 Tulare Street, Fresno, CA 93721, Non-Party Investigative
Studios, Inc. (“Studios”)! will and hereby does move the Court to order either (i) the Clerk of the
Court or (ii) the United States Attorney’s Office for the Eastern District of California to create
copies of Trial Exhibits 4, 13, 25, and 68, and to make them available to Studios within seven
days. This motion is based upon this notice, the attached memorandum of points and authorities,
the record in this case, and any argument that may be made at the hearing on December 3, 2018.

In an effort to minimize burden on this Court, Studios first approached counsel for the
United States and Mr. Foster directly to ask that they provide copies of these exhibits voluntarily.
If Studios receives Trial Exhibits 4, 13, 25, and 68 from either party while this motion is pending,
it will promptly notify the Court (and, to the extent possible, withdraw this motion).

Studios has also asked counsel for the parties whether they will oppose this motion.

Mr. Foster’s lawyers have indicated that he will not. The government has declined to take a
position.
Respectfully submitted,

Dated: November 2, 2018 KEKER, VAN NEST & PETERS LLP

By: _/s/ Nicholas D. Marais

 

BRIAN L. FERRALL
NICHOLAS D. MARAIS

Attorneys for Non-Party
Investigative Studios, Inc.

 

' Studios and its undersigned counsel appear specially, solely to move for access to the trial
exhibits identified in this motion. Studios is not a party to this action.

1

 

 

 

NON-PARTY INVESTIGATIVE STUDIOS, INC.’S MOTION FOR ACCESS TO TRIAL AUDIO
Case No. 15-CR-00104-AWI-SKO
1306757

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:15-cr-00104-AWI-SKO Document 316 Filed 1/02/18 Page 3 of 7

1 INTRODUCTION

Non-Party Investigative Studios, Inc. (“Studios”) is working with radio station KQED on
a series of investigations into public corruption in California. As part of those efforts, Studios is
investigating the charges brought against Keith Foster, Fresno’s former Deputy Chief of Police.
As this Court knows, Mr. Foster was criminally charged as part of a conspiracy to distribute
oxycodone, heroin, and marijuana. After a nine-day trial, during which the government
introduced and repeatedly relied on audio recordings (or wiretaps) of Mr. Foster’s phone calls, he
was convicted on two counts. Although transcripts of Mr. Foster’s trial are publicly available, the
court reporter did not transcribe those recordings when they were played to the jury in open court.
Studios understands that those audio files (and transcripts that the government prepared of those
phone calls) were introduced as exhibits; played (and published) in court; and lodged with the
Court, where they now remain.

Through this Motion, Studios seeks access to the public wiretap recordings that were
published in Court and moved into evidence. Specifically, Studios requests that the Court order
either (i) the Clerk of the Court or (ii) the United States Attorney’s Office for the Eastern District
of California to create copies of Exhibits 4, 13, 25, and 68, and to make them available to Studios

within seven days.

I. BACKGROUND

A. Indictment

In 2015, the United States filed a criminal complaint against Keith Foster, then-Deputy
Chief of the Fresno Police Department, alleging that he had conspired with others to distribute
marijuana, heroin, and oxycodone. See Dkt. 1 (Compl.) at 6. On April 9, 2015, the United
States filed an indictment, charging Mr. Foster with violations of 21 U.S.C. § 841(a)(1) and
21 U.S.C. § 846—again for possession and distribution of various drugs. Dkt. 55. Significantly,
the government also accused Mr. Foster of “knowingly and intentionally us[ing] a ... telephone”
to distribute controlled substances—a phone that the government wiretapped.” Jd. at 10:4-12.

On April 10, 2015, Mr. Foster and other defendants were arraigned and pled not guilty. Dkt. 59.

 

2 See, e.g., Dkt. 241 (Trial Tr. (May 10, 2017)) at 458:23-459:3 (“Q. Were calls intercepted and
recorded between Keith Foster’s phone and Randy Flowers’ phone? A. Yes, they were.”).
2

 

 

 

NON-PARTY INVESTIGATIVE STUDIOS, INC.’S MOTION FOR ACCESS TO TRIAL AUDIO
Case No. 15-CR-00104-AWI-SKO
1306757

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:15-cr-00104:AWISKO Document 316 Filed 1/02/18 Page 4 of 7

B. Audio Recordings

In the run-up to trial, the parties agreed that various audio files—of phone calls that were
“fntercepted and recorded during the wiretaps in this case’”—were authentic and could be
admitted into evidence and played to the jury by either party. Dkt. 197 at 78. They also
stipulated to the accuracy of transcripts of those wiretapped calls, which the parties agreed could
be admitted into evidence, although only the audio itself (ds “the actual evidence”) would be
made available in the jury deliberation room. Jd. at 9. According to the government’s exhibit
list, there are four CDs of these wiretap recordings. See Dkt. 210 (identifying Exhibits 4, 13, 25,
and 68 as CDs of “audio and transcript of calls”) (collectively, the “audio recordings”).?

Mr. Foster’s trial began with jury selection on May 9, 2017, and lasted nine days. Almost
immediately, the government began to introduce and rely on the audio recordings. See, e.g.,

Dkt. 241 at 459:7-9 (describing Government’s Exhibit 25 as “a CD of the audio transcripts and
texts between Keith Foster and Randy Flowers”); id. at 460:17-461:6 (testifying to the
authenticity and accuracy of audio recordings and call transcripts). The government moved all of
the audio recordings and related call transcripts into evidence. See, e.g., Dkt. 240 at 299:12-17
(moving Exs. 4 and 5 into evidence); Dkt. 241 at 359:10-19 (moving Exs. 13 and 14 into
evidence); id. at 461:7—-14 (moving Exs. 25 and 26 into evidence); Dkt. 244 at 922:17—5 (moving
Exs. 68 and 69 into evidence). There were no claims that the CDs or transcripts were
confidential, nor was there any effort to keep them under seal.

Early on, the Court explained that, with respect to these audio recordings, it would not

_ “require the court reporter to take those down....” Dkt. 240 at 335:4-9. The parties agreed that

“the audios themselves” would constitute “the record in the case.” Jd. at 335:10—12.

C. Conviction and Appeal
On May 23, 2017, the jury found Mr. Foster guilty on two counts—one for conspiring to
distribute heroin, the other for maryyuana. Dkt. 225.

On November 21, 2017, Mr. Foster filed a notice of appeal. See Dkts. 291-93. The Ninth

 

3 The government also moved into evidence—as related Exhibits 5, 14, 26, and 69—“transcripts
of calls” involving Mr. Foster. Studios has received copies of those transcripts, but, because it is
preparing radio reports, it still needs the audio files themselves.

3

 

 

 

NON-PARTY INVESTIGATIVE STUDIOS, INC.’S MOTION FOR ACCESS TO TRIAL AUDIO
Case No. 15-CR-00104-AWI-SKO
1306757

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:15-cr-00104-AWI-SKO Document 316 Filed 1{/0p/18 Page 5 of 7

Circuit has docketed that appeal as case number 17-10496, and that matter is still in progress:
the Ninth Circuit denied Mr. Foster’s request for bail pending appeal; the government’s
opposition brief on the merits is due on December 17, 2018.

D. Investigative Studios, Inc.

Investigative Studios is a reporting and production company formally affiliated with the
University of California Berkeley School of Journalism. In recent years, it has produced
documentaries for PBS and placed investigative reports in publications like The Atlantic and the
Los Angeles Times. Recently, Studios has embarked on a collaboration with KQED, called the
California Corruption Project, for which it is investigating the case against Mr. Foster (and other
cases of public corruption).

Over the past few weeks, Studios—through its reporters and its outside counsel—has
attempted to get copies of these wiretap recordings without burdening the Court. Its efforts have
met with mixed success.* First, Studios has learned that the audio files are still in this Court’s
possession, and that the Court’s preference is to resolve this request through a motion.° Second,
it has received copies of the call transcripts, allowing it to narrow this request to focus solely on
the audio files. And, third, Mr. Foster has confirmed that he does not oppose this motion. Marais
Decl., 13. (The government has declined to take a position. Jd.)

Tl. ARGUMENT

Throughout the United States, courts recognize a “general right to inspect and copy public
records and documents, including judicial records and documents.” Kamakana v. City & Cty. of
Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Nixon v. Warner Commce’ns, Inc., 435 US.
589, 597 & n.7 (1978)). Those privileges flow in part from the First and Fourteenth
Amendments, which protect the public’s right to attend criminal trials; today, more than ever,
media organizations play an “indispensable representative role in gathering and disseminating to

the public current information on trials.” See, e.g., Valley Broad. Co. v. U.S. Dist. Court for Dist.

 

4 See generally Marais Decl. at {| 2-3.

> Id. at J 2; see also L.R. 138(f) (“All exhibits, including models and diagrams marked for
identification or introduced in evidence ... shall be delivered to the Clerk, who shall keep custody
of the same....”); L.R. 38(h) (“[T]he Clerk shall maintain all exhibits during the pendency of the
criminal trial and all appeals....”). Mr. Foster’s appeal is pending before the Ninth Circuit.

4

 

 

 

NON-PARTY INVESTIGATIVE STUDIOS, INC.’S MOTION FOR ACCESS TO TRIAL AUDIO
Case No. 15-CR-00104-AWI1-SKO
1306757

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:15-cr-00104-AWI-SKO Document 316 Filed 14/92/18 Page 6 of 7

of Nevada, 798 F.2d 1289, 1292 (9th Cir. 1986). They also flow from common-law protections
that—while less absolute—protect the media’s right (and responsibility) to “keep a watchful eye
on public institutions” and on the “activities of government.” See id. at 1293 (collecting cases).

Through this motion, Studios seeks access to audio recordings that were played publicly at
Mr. Foster’s trial; that were incorporated as part of the trial record; and that were relied on by the
government in securing a conviction of Mr. Foster.°

In those ways, this case closely resembles Valley Broadcasting, where television
journalists sought permission to “copy all evidence, including audio and video tapes, after
admission into evidence.” Valley Broad., 798 F.2d at 1290. (There, as here, the journalists were
willing to bear the costs of reproducing the exhibits in question.) In Valley, the district court
initially denied the media’s request and identified three concerns (none of which applies here):
(1) the “administrative inconvenience” of copying exhibits while trial was proceeding; (2) the risk
that media coverage might complicate jury selection in other related trials; and (3) the possibility
of tainting the then-empaneled jury by exposing them to edited versions of exhibits “and editorial
comment upon them.” Jd. at 1294-95. When Valley Broadcasting filed a petition for a writ of
‘mandamus, the Ninth Circuit found that the District Court had abused its discretion and ordered it
to grant Valley access to duplicates of tapes as and when they were received in evidence. In so

doing, it identified important criteria for weighing such requests:

Such factors as promoting the public’s understanding of the judicial process and of
significant public events justify creating a ‘strong presumption’ in favor of
copying access. Counseling against such access would be the likelihood of an
improper use, ‘including publication of scandalous, libelous, pornographic, or
trade secret materials; infringement of fair trial rights of the defendants or third
persons; and residual privacy rights.’ In short, the district court must weigh ‘the
interests advanced by the parties in the light of the public interest and the duty of
the courts.’

Valley Broadcasting, 798 F.2d at 1294.

Here, as in Valley, these considerations counsel for public access to the audio files.

 

° In closing arguments, for example, the government repeatedly pointed to the wiretaps as “the
evidence”—“the human intelligence you get to have as evidence is Keith Foster’s voice that’s
captured in these wiretaps.” See Dkt. 245 (Closing Argument) at 1115:9-11. Indeed, Mr. Foster
was charged with the “use of a communication facility to commit a drug offense,” such that the
audio was not just evidence, but indispensable evidence. See Dkt. 1 (Complaint) {J 18-19.

5

NON-PARTY INVESTIGATIVE STUDIOS, INC.’S MOTION FOR ACCESS TO TRIAL AUDIO
Case No. 15-CR-00104-AWI-SKO
1306757

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:15-cr-00104-AWI-SKO Document 316 Filed 14/92/18 Page 7 of 7

Investigative Studios is a reputable media entity; its goal is to promote public awareness of
significant events—corruption in public office in this state—and of the judicial process that led to
Mr. Foster’s ultimate conviction. More than that, these are not just any audio files; they were
admitted into evidence as trial exhibits, incorporated into the official transcripts, and relied on by
the government. See, e.g., United States v. Myers (In re Nat’l Broad. Co.), 635 F.2d 945, 952 (2d
Cir. 1980) (“Once ... evidence has become known to the members of the public ... through their
attendance at a public session of court, it would take the most extraordinary circumstances to
justify restrictions on the opportunity of those not physically in attendance at the courtroom to see
and hear the evidence, when it is in a form that readily permits sight and sound reproduction.”).

Simplifying matters even further, there do not appear to be any countervailing concerns.
The trial is over, so there is no risk of distracting or tainting the jury; the audio recordings were
important, public exhibits—not unrelated or private information that might be used for improper
purposes; and neither Mr. Foster nor the government argued at trial that these records should be
sealed.
IV. CONCLUSION

For the reasons detailed above, Non-Party Investigative Studios requests that this Court
order either (i) the Clerk of the Court or (ii) the United States Attorney’s Office for the Eastern
District of California to create copies of Exhibits 4, 13, 25, and 68, and to make them available to

Studios within seven days.’

Dated: November 2, 2018 KEKER, VAN NEST & PETERS LLP

By: _/s/ Nicholas D. Marais

 

BRIAN L. FERRALL
NICHOLAS D. MARAIS

Attorneys for Non-Party
Investigative Studios, Inc.

 

7 Studios will bear the costs, if any, associated with making these copies. It is also willing to
receive digital copies of the relevant .mp3s (audio) or .pdfs (transcripts). :

6

 

 

 

NON-PARTY INVESTIGATIVE STUDIOS, INC.’S MOTION FOR ACCESS TO TRIAL AUDIO
Case No. 15-CR-00104-AWI-SKO
1306757

 
